Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/29/2021. Claims 1-21 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 8, filed 11/29/2021, with respect to the interpretation of claims 1, 12, and 14 under 35 U.S.C. § 112(f) have been fully considered but are not persuasive.  As stated in the previous rejection and below, a claim can invoke interpretation under 35 U.S.C. § 112(f) without using the word “means,” because a generic placeholder has been coupled with functional language without reciting sufficient structure to perform the recited function. Applicant argues that claim 12 features sufficient structure to perform the recited functions, but each component of claim 12 that has been interpreted under 35 U.S.C. § 112(f) has no such structure. Likewise, claim 14 has no sufficient structure to avoid a claim interpretation under 35 U.S.C. § 112(f). The claim interpretation still stands. Applicant should note that an interpretation under 35 U.S.C. § 112(f) is neither a rejection nor an objection, and the applicant does not need to overcome the interpretation in order to place the application in condition for allowance. 
Applicant’s arguments, see pages 8-9, filed 11/29/2021, with respect to the objection of claims 5 and 6, have been fully considered and are persuasive. The amendments to claims 5 and 6 have overcome the objection. The objection of claims 5 and 6 has been withdrawn. 
Applicant’s arguments, see page 9, filed 11/29/2021, with respect to the rejection of claims 4, 5, 17, and 19 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 4, 5, 17, and 19 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 11/29/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered and are persuasive. The amendments to the  of claims 1-20 under 35 U.S.C. § 101 has been withdrawn. 
Applicant's arguments, see pages 12-16, filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues on page 13 that Kleiner fails to teach that “some embodiments may adapt an autonomous vehicle to specific aspects or characteristics of a work area, and in particular, to different aspects within the entire work area.” This language is not claimed in any of the claims, either in their original form or the amendment, and therefore fails to distinguish the application from any of the references provided in the previous rejection. Applicant also argues on pages 14-15 that Kleiner does not teach the elements “defining at least one are in the map and associating at least two labels with each area to define the area’s type”. The term “label” is broad enough to include a wide variety of things, including referring to an area as a clutter or non-clutter area, or to define the room itself as a den or living room. Additionally, Kleiner actually uses the word “label” in paragraph 15, in which a user can define a label referring to a boundary around an area, as shown in FIGS. 12A-12D, and in FIG. 15, the user adds a second label in the form of either a number of priority or an “X” labeling the area as “keep out”. This is in addition to assigning the labels of clutter and non-clutter areas as disclosed in the previous rejection. Applicant also argues on page 15 that Kleiner does not teach generating and transmitting a representation of the working environment based on the at least one area and its associated labels to the robot. However, Kleiner teaches a user terminal, in which the user can select areas and assign labels (as stated above, and in Kleiner FIGS. 12A-12D and 15), and this representation is transmitted to the autonomous device via a transceiver, as taught in Claim 42 of Kleiner. These particular labels especially disclose the “working parameters”, as well. The rejection of claim 1 and the similar independent claim 12 under 35 U.S.C. § 102 stands. Likewise, claims 2-11 and 13-21, which depend from claims 1 and 12, are also still rejected for the reasons listed below as they have not been amended to overcome the rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generating a map of the work environment of the autonomous device by a mapping device,” in claim 1, “defining at least one area in the map and associating at least one label with each area to define the area’s type and at least one of time information and a working parameter by a map processing unit” in claim 1, “generating a representation of the working environment based on the at least one area and its associated label(s) by a representation generating unit” in claim 1, “a representation generating system for generating a representation” in claim 12, “a mapping device for generating a map of the working environment” in claim 12, “a map processing unit for defining at least one area in the map” in claim 12, “a communication unit for transmitting the representation, based on which the autonomous device operates in the working environment, to the autonomous device” in claim 12, and “an input/output device for outputting the map…and for receiving a human input” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleiner et al. US 20180074508 A1 (“Kleiner”).
	Regarding Claim 1. Kleiner teaches a method for operating an autonomous device based on a generated representation, the method comprising the following steps: 
	generating a map of the work environment of the autonomous device by a mapping device (Kleiner teaches a computing device, comprising a processor, a memory coupled to the processor, with the memory comprising a non-transitory computer-readable storage medium storing computer-readable program code therein that is executable by the processor to perform operations comprising: generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface [Claim 1], which reads on generating a map of the work environment based on which an autonomous device operates. The mobile robot may be any suitable robot and associated computing device(s), and it may include a mapping/navigation system as shown in FIGS. 2A-2C at numeral 240 [paragraph 117], which means that a mapping device is generating the map of the work environment of the autonomous device);
	defining at least one area in the map and associating at least two labels with each area to define the area's type and at least one of time information and a working parameter by a map processing unit (Kleiner teaches that the medium storing computer-readable program code therein that is executable by a processor to perform operations comprising: generating a segmentation map defining respective regions of a surface based on occupancy data collected by a mobile robot responsive to navigation of the surface; identifying sub-regions of at least one of the respective regions as clutter and non-clutter areas;  [Claim 1], which reads on defining at least one area in the map and associating at least one label with each area to define the area’s type. Also of note, in FIG, 22, the user interface is shown including an illustrating history screen that includes time information such as the date, a mission coverage map, and cleaning mission performance data, which can include the duration of the cleaning mission, the start and/or end time, a mission status, the amount of area cleaned during the cleaning mission and/or a dirt detection count [paragraph 205], which means that a working parameter and time information can be defined by the processing unit as well. Additionally, Kleiner actually uses the word “label” in paragraph 15, in which a user can define a label referring to a boundary around an area, as shown in FIGS. 12A-12D, and in FIG. 15, the user adds a second label in the form of either a number of priority or an “X” labeling the area as “keep out”. This is in addition to assigning the labels of clutter and non-clutter areas as disclosed in the previous rejection. Applicant also argues on page 15 that Kleiner does not teach generating and transmitting a representation of the working environment based on the at least one area and its associated labels to the robot. However, Kleiner teaches a user terminal, in which the user can select areas and assign labels (as stated above, and in Kleiner FIGS. 12A-12D and 15), and this representation is transmitted to the autonomous device via a transceiver [Claim 42]); 
	generating a representation of the working environment based on the at least one area and its associated label(s) by a representation generating unit (Kleiner teaches that some embodiments of their invention include a method of operating a user terminal, including executing, by at least one processor of the user terminal, computer readable instructions stored in a memory comprising a non-transitory computer readable storage medium to perform operations including receiving, via a transceiver of the user terminal, a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface. The segmentation map identifies sub-regions of at least one of the respective regions as clutter and non-clutter areas. The operations further include displaying, via a user interface of the user terminal, a graphical representation of the segmentation map, receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [paragraph 36], wherein the graphical representation of the segmentation map reads on a representation of the work environment based on the at least one area and its associated labels by a representation generating unit. FIG. 13 is a graphical representation that may be displayed via a user interface of a communication device illustrating operations for displaying progress of a robot on a segmentation map [FIG. 13, paragraph 79]); 
	transmitting the representation to the autonomous device; and operating the autonomous device based on the representation of the working environment Kleiner teaches a method of operating a user terminal, comprising receiving, via a transceiver of the user terminal, a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface, wherein the segmentation map identifies sub-regions of at least one of the respective regions as clutter and non-clutter areas; displaying, via a user interface of the user terminal, a graphical representation of the segmentation map; receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof; and transmitting, via the transceiver, a modified segmentation map comprising the selection input to the mobile robot [Claim 42], which means that the invention of Kleiner includes a terminal that can receive the segmented map, generate the graphical representation of the segmentation map, and then transmit the representation to an autonomous device. The robot then operates based on the representation, as the mobile robot, in response to the control signal, operates to implement or execute the conduct prescribed by the control signal [paragraph 115]).
	Regarding Claim 2. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein the at least one area is defined by an automated segmentation process (Kleiner teaches that the segmentation map is generated by a processor with a memory coupled to the processor, wherein the memory includes instructions executable by the processor to perform the operation for generating a segmentation map defining respective regions of a surface and identifying sub-regions such as non-clutter and clutter areas [Claim 1], which means that the process for defining at least one area in a segmentation map is done by an automated segmentation process).
	Regarding Claim 3. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein the map processing unit receives a human input to define or adapt an area (Kleiner teaches that, in some embodiments, the operations may further include providing the segmentation map to a user device [paragraph 13]. From the user device, the operations may also include receiving a selection input responsive to providing the segmentation map thereto, and computing the coverage pattern based on the selection input. In some embodiments, the user device can receive the segmentation map of the surface and transmit a modified segmentation map from the user device to the robot based on inputs received from the user [paragraph 26, Claim 42]. Some embodiments provide that the user input to the segmentation map may be used to modify the segmentation map and/or regions thereof [paragraph 161]. For example, a user input may be a divide region input that is configured to cause one of the regions to be divided into more than one region, which reads on the map processing unit receiving a human input to define or adapt an area).
	Regarding Claim 4. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein an input is received by the map processing unit indicating an area's type and the map processing unit associates a label corresponding to the type with this respective area (Kleiner teaches that in some embodiments, the user input may include a map feature selection such as a heat map selection that causes the image of the segmentation map displayed to illustrate a level of dirt and/or debris collected as a function of location on the segmentation map, as shown in FIG. 24 [paragraph 160]. The image may illustrate which portions and/or regions have required more cleaning relative to others. Some embodiments provide that a map feature may include a clutter map selection that causes the image of the segmentation map displayed to selectively illustrate clutter on the segmentation map, as shown in FIGS. 9B and 9C. Also, in some embodiments, the selection may include a user-defined boundary or label for one or more of the respective regions and/or sub-regions thereof [paragraph 15]. The coverage pattern may be generated to indicate the user-defined boundary or label, and the mobile robot may avoid navigation of the one or more of the respective regions and/or sub-regions thereof according to the user-defined boundary or label indicated by the coverage pattern).
	Regarding Claim 5. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	the two labels correspond to at least the following types of areas: collaborative work area, robot work area, human only work area, robot drive area, robot access inhibited area, water area, grass area, walkway area, paved area, front yard area, backyard area, farmyard area, leisure area, and to a time information or a working parameter (Kleiner teaches that the computing device can include a selection input comprises a user-defined boundary or label for one or more of the respective regions and/or sub-regions thereof, wherein the coverage pattern further indicates the user-defined boundary or label, and wherein the mobile robot avoids navigation of the one or more of the respective regions and/or sub-regions thereof according to the user-defined boundary or label indicated by the coverage pattern [Claim 8], which means that some areas are labeled such that robot access is prohibited in some places, or humans only area allowed in those areas. In some embodiments, computing the coverage pattern may further include determining a location on the surface for ending the navigation of the non-clutter area based on a proximity to the clutter area [paragraph 12]. Responsive to traversing the non-clutter area in the rank direction indicated by the coverage pattern, the mobile robot may end the navigation of the non-clutter area at the location having the proximity to the clutter area and may traverse the clutter area in a random pattern. Responsive to traversing the clutter area, the mobile robot may not traverse the non-clutter area in the rank direction before traversing at least one other of the sub-regions. In some embodiments, the selection input may include a user-defined boundary or label for one or more of the respective regions and/or sub-regions thereof [paragraph 15]. The coverage pattern may be generated to indicate the user-defined boundary or label, and the mobile robot may avoid navigation of the one or more of the respective regions and/or sub-regions thereof according to the user-defined boundary or label indicated by the coverage pattern. Also of note, in FIG, 22, the user interface is shown including an illustrating history screen that includes time information such as the date, a mission coverage map, and cleaning mission performance data, which can include the duration of the cleaning mission, the start and/or end time, a mission status, the amount of area cleaned during the cleaning mission and/or a dirt detection count [paragraph 205], which also reads on a working parameter).
	Regarding Claim 6. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein areas are divided into subareas, wherein different subareas of a common area are differently labelled (Kleiner teaches that, as part of generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface identifying sub-regions of at least one of the respective regions as non-clutter and clutter areas; and computing a coverage pattern based on identification of the sub-regions [Claim 1]).
	Regarding Claim 7. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein for generating the representation an intermediate representation is visualized to at least one human and feedback is received and used to adapt, delete or generate label(s) (Kleiner teaches that operations regarding the segmentation map can include displaying, via a user interface of the user terminal, a graphical representation of the segmentation map, receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [paragraph 36], which means that an intermediate version of the graphical representation is shown to at least one human and feedback/input is received via the user interface to modify/adapt the segmentation map. In some embodiments, the selection input may include a user-defined boundary or label for one or more respective regions and/or sub-regions thereof [paragraph 15], which means that the user input can include generating labels of regions and/or sub-regions).
	Regarding Claim 8. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein 
	for generating the representation an intermediate representation is visualized to at least one human and feedback is received and used to adapt, delete or generate area(s) of the intermediate representation (Kleiner teaches that operations regarding the segmentation map can include displaying, via a user interface of the user terminal, a graphical representation of the segmentation map, receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [paragraph 36], which means that an intermediate version of the graphical representation is shown to at least one human and feedback/input is received via the user interface to modify/adapt the segmentation map. Kleiner also teaches that the selection input may include a user-defined boundary or label for one or more of the respective regions and/or sub-regions thereof [paragraph 15], which means that the user may define the boundary of a region. Additionally, in some embodiments, receiving the user input comprises receiving a divide region input that is configured to cause one of plurality of regions to divide into more than one region [paragraph 39, Claim 8], which means that a human can use the user interface to divide the regions into new areas of the intermediate graphic representation).
	Regarding Claim 9. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein 
	an updated representation is generated based on a newly generated map while maintaining the areas labels or based on adapted labels while maintaining the areas (Kleiner teaches that in some embodiments, generating the segmentation map may include comparing the occupancy data collected by the mobile robot responsive to the navigation of the surface with the data collected by the mobile robot responsive to at least one previous navigation of the surface, and updating the segmentation map to include commonalities indicated by the comparing and to exclude outliers indicated by the comparing [paragraph 18]. In some embodiments, receiving the segmentation map from the robot comprises receiving multiple segmentation maps that are generated by the robot during multiple cleaning missions, the segmentation map is updated and/or augmented by later received segmentation maps, and storing the segmentation map comprises storing the multiple segmentation maps to generate historical segmentation map data including the modified segmentation map [paragraph 54]. Kleiner also teaches that cleaning performance may be further improved when based on persistent mapping, which might include updating static versus dynamic areas of an operating environment over time in combination with user labeling of areas and/or context-sensitive behaviors [paragraph 229]. In order to maintain consistent segmentation in a dynamic environment, segmentation between maps collected at different times or under different conditions may be transferred [paragraph 35]. This can include feature matching and outlier removal. Feature matching may include updating a subsequently obtained map of the operating environment with one or more features identified from a previous map, which can include matching boundaries and/or correlating shapes that are common in multiple maps. User inputs and/or modifications to a segmentation map displayed via a user interface of a user device may also be transferred in updating maps [paragraph 236]. Such maintenance of consistent segmentation may allow users to observe the same/similar cleaning behavior or sequence at each operation of the mobile robot, increasing predictability of robot operation. Also, transferring segmentation in updating maps as described herein may allow users to maintain previously-defined editing of the segmentation and/or a previously-defined operating sequence for room-by-room or region-based cleaning. This means that an updated representation can maintain user-defined labels and areas on the map).
	Regarding Claim 10. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein 
	at least one label associated to at least one area is activated or deactivated when a predetermined event occurs (Kleiner teaches a navigational control system for the robot, wherein a navigation control algorithm includes a definition of a predetermined triggering event [paragraph 115]. The predetermined triggering event is a specific occurrence or condition in the movement activity of the robot. When the event triggers, the navigational control system operates to generate and communicate a control signal to the robot, i.e., prescribed conduct. Kleiner also teaches that, once open areas and clutter areas are identified, a route and strategy for cleaning the different areas of the surface of the enclosed space may be determined by the mobile robot, the robot management node, and/or the user device [paragraph 216]. The coverage pattern may indicate first executing cleaning of the open areas as shown in FIG. 29B so as to temporarily ignore and avoid the clutter areas, then executing cleaning of the clutter areas as shown in FIG. 29C, and then executing cleaning of the perimeter as shown in FIG. 29D, which means that areas are activated or deactivated based on certain events, such as cleaning of open areas before cleaning of clutter areas).
	Regarding Claim 11. Kleiner teaches the method according to claim 1.
	Kliener also teaches:
	wherein 
	areas or subareas are represented based on polygon points, meshes, grids, voxels, triangular meshes, GPS positions map data, learned or trained model or neural networks (Kleiner teaches that patterns of clutter identified by one user can be stored in a data store (like the one shown in FIG. 21) and utilized by other users and/or robots, for example using convolutional neural net (CNN)-based object detection. FIGS. 34A through 34F illustrate example operations for distinguishing and removing clutter from map data [paragraph 231]. In particular, an occupancy or grid map shown at numeral 3402 generated based on data collected by navigation of the mobile robot may be used to detect and distinguish pixel areas representing objects from pixel areas representing background  areas [FIG. 34B]. This means that neural networks and grids are used to represent the areas or subareas. Additionally, the wireless communication device shown in FIG. 4 that communicates between the communication terminal and the robot can include a cellular communication module, a Bluetooth module, an infrared communication module, a global positioning system (GPS) module, and/or other types of communication modules [paragraph 109]).
	Regarding Claim 12. Kleiner teaches a system for teaching an autonomous device comprising: 
	an autonomous device and a representation generating system for generating a representation of a working environment of the autonomous device, 
	the representation generating system comprising 
	a mapping device for generating a map of the working environment (Kleiner teaches a computing device, comprising a processor, a memory coupled to the processor, with the memory comprising a non-transitory computer-readable storage medium storing computer-readable program code therein that is executable by the processor to perform operations comprising: generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface [Claim 1], which reads on an autonomous device and a representation generating system for generating a representation of a working environment of the autonomous device. The mobile robot may be any suitable robot and associated computing device(s), and it may include a mapping/navigation system as shown in FIGS. 2A-2C at numeral 240 [paragraph 117], which means that a mapping device is generating the map of the work environment of the autonomous device), 
	a map processing unit for defining at least one area in the map and for associating at least two labels with at least one of the areas to define an area's type and at least one of time information and a working parameter (Kleiner teaches that the medium storing computer-readable program code therein that is executable by a processor to perform operations comprising: generating a segmentation map defining respective regions of a surface based on occupancy data collected by a mobile robot responsive to navigation of the surface; identifying sub-regions of at least one of the respective regions as clutter and non-clutter areas;  [Claim 1], which reads on defining at least one area in the map and associating at least one label with each area to define the area’s type. Also of note, in FIG, 22, the user interface is shown including an illustrating history screen that includes time information such as the date, a mission coverage map, and cleaning mission performance data, which can include the duration of the cleaning mission, the start and/or end time, a mission status, the amount of area cleaned during the cleaning mission and/or a dirt detection count [paragraph 205], which means that a working parameter and time information can be defined by the processing unit as well. Additionally, Kleiner actually uses the word “label” in paragraph 15, in which a user can define a label referring to a boundary around an area, as shown in FIGS. 12A-12D, and in FIG. 15, the user adds a second label in the form of either a number of priority or an “X” labeling the area as “keep out”. This is in addition to assigning the labels of clutter and non-clutter areas as disclosed in the previous rejection. Applicant also argues on page 15 that Kleiner does not teach generating and transmitting a representation of the working environment based on the at least one area and its associated labels to the robot. However, Kleiner teaches a user terminal, in which the user can select areas and assign labels (as stated above, and in Kleiner FIGS. 12A-12D and 15), and this representation is transmitted to the autonomous device via a transceiver [Claim 42]), and 
	a communication unit for transmitting the representation, based on which the autonomous device operates in the working environment, to the autonomous device (Kleiner teaches a method of operating a user terminal, comprising receiving, via a transceiver of the user terminal, a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface, wherein the segmentation map identifies sub-regions of at least one of the respective regions as clutter and non-clutter areas; displaying, via a user interface of the user terminal, a graphical representation of the segmentation map; receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof; and transmitting, via the transceiver, a modified segmentation map comprising the selection input to the mobile robot [Claim 42], which means that the invention of Kleiner includes a terminal that can receive the segmented map, generate the graphical representation of the segmentation map, and then transmit the representation to an autonomous device. The robot then operates based on the representation, as the mobile robot, in response to the control signal, operates to implement or execute the conduct prescribed by the control signal [paragraph 115]).
	Regarding Claim 13. Kleiner teaches the system for teaching an autonomous device according to claim 12.
	Kleiner also teaches:
	wherein
	the map processing unit is configured to run an automated segmentation routine on the map (Kleiner teaches that the segmentation map is generated by a processor with a memory coupled to the processor, wherein the memory includes instructions executable by the processor to perform the operation for generating a segmentation map defining respective regions of a surface and identifying sub-regions such as non-clutter and clutter areas [Claim 1], which means that the process for defining at least one area in a segmentation map is done by an automated segmentation process, and the map processing unit is configured to run an automated segmentation routine on the map).
	Regarding Claim 14. Kleiner teaches the system for teaching an autonomous device according to claim 12.
	Kleiner also teaches:
	wherein
	the representation generating system comprises an input/output device for outputting the map or an intermediate representation and for receiving a human input, wherein the input/output device is connected at least to the map processing unit (Kleiner teaches that, in some embodiments, the operations may further include providing the segmentation map to a user device [paragraph 13]. From the user device, the operations may also include receiving a selection input responsive to providing the segmentation map thereto, and computing the coverage pattern based on the selection input. In some embodiments, the user device can receive the segmentation map of the surface and transmit a modified segmentation map from the user device to the robot based on inputs received from the user [paragraph 26, Claim 42]. Some embodiments provide that the user input to the segmentation map may be used to modify the segmentation map and/or regions thereof [paragraph 161]. For example, a user input may be a divide region input that is configured to cause one of the regions to be divided into more than one region, which reads on the map processing unit receiving a human input to define or adapt an area. The user device may also include a display device, like the one shown in FIG. 3 at numeral 340 [paragraph 13]. This user device can be a user interface configured to display the segmentation map for viewing by a user, which means that the input device can also act as an output device that is connected to the map processing unit).
	Regarding Claim 15. Kleiner teaches the system for teaching an autonomous device according to claim 12.
	Kleiner also teaches:
	wherein 
	the map processing unit is configured to adapt, delete or generate areas based on received human feedback (Kleiner teaches that operations regarding the segmentation map can include displaying, via a user interface of the user terminal, a graphical representation of the segmentation map, receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [paragraph 36], which means that an intermediate version of the graphical representation is shown to at least one human and feedback/input is received via the user interface to modify/adapt the segmentation map. Kleiner also teaches that the selection input may include a user-defined boundary or label for one or more of the respective regions and/or sub-regions thereof [paragraph 15], which means that the user may define the boundary of a region. Additionally, in some embodiments, receiving the user input comprises receiving a divide region input that is configured to cause one of plurality of regions to divide into more than one region [paragraph 39, Claim 8], which means that a human can use the user interface to divide the regions into new areas of the intermediate graphic representation).
	Regarding Claim 16. Kleiner teaches the system for teaching an autonomous device according to claim 12.
	Kleiner also teaches:
	wherein 
	the map processing unit is configured to adapt or delete associated labels or generate new labels based on received human feedback (Kleiner teaches that operations regarding the segmentation map can include displaying, via a user interface of the user terminal, a graphical representation of the segmentation map, receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [paragraph 36], which means that an intermediate version of the graphical representation is shown to at least one human and feedback/input is received via the user interface to modify/adapt the segmentation map. In some embodiments, the selection input may include a user-defined boundary or label for one or more respective regions and/or sub-regions thereof [paragraph 15], which means that the user input can include generating labels of regions and/or sub-regions).
	Regarding Claim 17. Kleiner teaches the system for teaching an autonomous device according to claim 14.
	Kleiner also teaches:
	wherein 
	the representation generating unit is configured to generate an intermediate representation and forward such intermediate representation to the input/output device (Kleiner teaches that operations regarding the segmentation map can include displaying, via a user interface of the user terminal, a graphical representation of the segmentation map, receiving, via the user interface, a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [paragraph 36], which means that an intermediate version of the graphical representation is shown to at least one human and feedback/input is received via the user interface to modify/adapt the segmentation map).
	Regarding Claim 18. Kleiner teaches the system for teaching an autonomous device according to claim 12.
	Kleiner also teaches:
	wherein 
	the map processing unit is configured to combine a new map with existing areas and their labels (Kleiner teaches that in some embodiments, generating the segmentation map may include comparing the occupancy data collected by the mobile robot responsive to the navigation of the surface with the data collected by the mobile robot responsive to at least one previous navigation of the surface, and updating the segmentation map to include commonalities indicated by the comparing and to exclude outliers indicated by the comparing [paragraph 18]. In some embodiments, receiving the segmentation map from the robot comprises receiving multiple segmentation maps that are generated by the robot during multiple cleaning missions, the segmentation map is updated and/or augmented by later received segmentation maps, and storing the segmentation map comprises storing the multiple segmentation maps to generate historical segmentation map data including the modified segmentation map [paragraph 54]. Kleiner also teaches that cleaning performance may be further improved when based on persistent mapping, which might include updating static versus dynamic areas of an operating environment over time in combination with user labeling of areas and/or context-sensitive behaviors [paragraph 229]. In order to maintain consistent segmentation in a dynamic environment, segmentation between maps collected at different times or under different conditions may be transferred [paragraph 35]. This can include feature matching and outlier removal. Feature matching may include updating a subsequently obtained map of the operating environment with one or more features identified from a previous map, which can include matching boundaries and/or correlating shapes that are common in multiple maps. User inputs and/or modifications to a segmentation map displayed via a user interface of a user device may also be transferred in updating maps [paragraph 236]. Such maintenance of consistent segmentation may allow users to observe the same/similar cleaning behavior or sequence at each operation of the mobile robot, increasing predictability of robot operation. Also, transferring segmentation in updating maps as described herein may allow users to maintain previously-defined editing of the segmentation and/or a previously-defined operating sequence for room-by-room or region-based cleaning. This means that an updated representation can maintain user-defined labels and areas on the map).
	Regarding Claim 19. Kleiner teaches the system for teaching an autonomous device according to claim 12.
	Kleiner also teaches:
	wherein 
	the representation generating system comprises an augmented reality device (Kleiner teaches that the user device in wireless communication with the robot may be a terminal, such as a desktop, laptop computer, tablet, or smartphone [paragraph 111]. As mentioned above, the user device, or user interface, or user terminal may display a graphical representation of the segmentation map [paragraph 36], and so the representation generating system comprises a user device with a display, which might be a tablet computer or a smartphone).
	Regarding Claim 20. Kleiner teaches the system for teaching an autonomous device according to claim 12.
	Kleiner also teaches:
	wherein 
	the autonomous device is an autonomous lawnmower, a vacuum cleaner, an industrial robot, a welding robot, a drone or an autonomous vehicle (Kliener illustrates in FIGS. 2A-2C an autonomous coverage robot system that includes a mobile robot, wherein the robot is a vacuum cleaning robot).
	Regarding Claim 21. Kleiner teaches the system for teaching an autonomous device according to claim 19.
	Kleiner also teaches:
	wherein the augmented reality device comprises an augmented reality wearable device, a smartphone, or a tablet computer (Kleiner teaches that the user device in wireless communication with the robot may be a terminal, such as a desktop, laptop computer, tablet, or smartphone [paragraph 111]. As mentioned above, the user device, or user interface, or user terminal may display a graphical representation of the segmentation map [paragraph 36], and so the representation generating system comprises a user device with a display, which might be a tablet computer or a smartphone).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664